Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 1/21/2021 is acknowledged.  The traversal is on the ground(s) that Species B, C and D are linked to Species A by the same general inventive concept of the generic linking claim 1 and also merely add additional details or ways of doing the same general inventive concept of claim 1.  This is not found persuasive because the invention claimed in a generic claim lacks novelty as shown below, leaving claims joined thereby without a common inventive concept (see 37 CFR 1.475(a) and 1.476(d)).  Furthermore, applicants indicated that claims 1-15 and 19-20 are readable on the elected species.  However, the examiner respectfully disagrees.  Claim 11 reads on the non-elected species D.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
In claim 1, the recitation “for a handheld power tool such as a saw, comprising a drive unit configured to rotate a drive shaft, and a cutting tool configured to be driven by the drive shaft via the sprocket arrangement” is considered to be merely the intended use of the claimed invention.  Hence, claim 1 is interpreted to require a sprocket arrangement including a gear and at least one flexible element wherein the sprocket can be used on a handheld power tool.
Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 2, “drive shaft” should be --the drive shaft--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with vague and indefinite language and should be carefully reviewed.  The following are examples of many of the occurrences of such language.  Applicant is required to review and correct all the pending claims.  Failure to do so may result in the next action made final.
In claims 1 and 19, it is not clear what structure is set forth by “the drive shaft in the handheld power tool is resiliently connected to the cutting tool in the handheld power tool” set forth in claim 1 and “the drive shaft in the handheld power tool is resiliently connected to the cutting tool in the handheld power tool” set forth in claim 19.  Fig. 4 of the instant application shows the drive shaft being mounted through an opening 4 on the gear 1 wherein the cutting tool is driven by the gear and the two O-
In claim 2, it is not clear what structure is set forth by “a connection between drive shaft and the cutting tool which is resilient in a radial direction”.  As set forth above, the connection between the drive shaft and the cutting tool does not appear to be resilient in a radial direction.
In claim 3, it is not clear what structure is set forth by “at a position axially separated from the gear” since it is unclear how the cutting tool can be resiliently supported in a radial direction separated from the gear while the cutting tool is driven by the gear.
In claim 4, it is not clear what structure is set forth by “a connection between the drive shaft and the cutting tool which is resilient in a tangential direction, with respect to the rotation axis of the drive shaft” since it is unclear how the drive shaft is tangentially connected the cutting tool.
In claims 8, 10, and 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 9, it is not clear what structure is set forth by “said flexible element is operably connected between said drive shaft and said gear” since the flexible element 6a and 6b do not appear to be operably connected between the drive shaft and the gear but rather disposed on the sides of the gear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, and 19, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoff (US 3,059,491).
Regarding claim 1, Hoff discloses all the positively recited elements of the invention including a sprocket arrangement (e.g., 60, 90, 92) for a handheld power tool such as a saw, comprising a drive unit (e.g., a motor) configured to rotate a drive shaft (e.g., 12), and a cutting tool (e.g., 24) configured to be driven by the drive shaft via the sprocket arrangement, wherein the sprocket arrangement comprises a gear (e.g., 90) and at least one flexible element (e.g., 92) arranged such that the drive shaft in the 
Regarding claim 2, Hoff teaches the sprocket arrangement is configured to provide a connection between drive shaft and the cutting tool which is resilient in a radial direction, with respect to the rotation axis of the drive shaft since the flexible element 92 is arranged between the drive shaft and the cutting tool.
	Regarding claim 3, Hoff teaches the sprocket arrangement being configured to resiliently support the cutting tool in the radial direction at a position axially separated from the gear since the cutting tool is separated from the gear by the elements 60 and 92.	
	Regarding claim 4, Hoff teaches the sprocket arrangement being configured to provide a connection between the drive shaft and the cutting tool which is resilient in a tangential direction, with respect to the rotation axis of the drive shaft since the flexible element 92 is disposed between the drive shaft and the cutting tool.
	Regarding claim 5, Hoff teaches the sprocket arrangement being configured to provide a connection between the drive shaft and the cutting tool which is rigid in the axial direction of the drive shaft since the cutting tool is rigidly connected to the sprocket arrangement. 
	Regarding claim 6, Hoff teaches the gear being configured to be connected to the drive shaft in a tangentially rigid manner, with respect to the rotation axis of the drive shaft (e.g., Fig. 2).

Regarding claim 10, Hoff teaches the flexible element comprises at least one resilient ring (e.g., the element 92 is made of an elastomeric resinous material such as rubber).
Regarding claim 19, Hoff teaches a handheld power tool comprising a drive unit (e.g., a motor), a drive shaft (e.g., 12), a cutting tool (e.g., 24), and a sprocket arrangement (e.g., 60, 90, 92), the sprocket arrangement comprising a gear (e.g., 90) and at least one flexible dement (e.g., 92) arranged such that the drive shaft in the handheld power tool is resiliently connected to the cutting tool in the handheld power tool. 
Claims 1-10 and 12-13, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton (US 2005/0170925).
Regarding claim 1, Hamilton discloses all the positively recited elements of the invention including a sprocket arrangement (e.g., S) comprising a gear (e.g., at H) and at least one flexible element (e.g., cushion rings R1, R2). Note that the sprocket arrangement of Hamilton can be employed with a handheld power tool such as a saw, comprising a drive unit configured to rotate a drive shaft and a cutting tool configured to be driven by the drive shaft via the sprocket arrangement such that the drive shaft in the handheld power tool would be resiliently connected to the cutting tool in the handheld power tool. 
Regarding claim 2, Hamilton teaches the sprocket arrangement is configured to provide a connection between drive shaft and the cutting tool which is resilient in a 
	Regarding claim 3, Hamilton teaches the sprocket arrangement being configured to resiliently support the cutting tool in the radial direction at a position axially separated from the gear since the cutting tool would be separated from the gear by the elements R1 and R2 when the sprocket arrangement is employed on the recited saw.	
Regarding claim 4, Hamilton teaches the sprocket arrangement being configured to provide a connection between the drive shaft and the cutting tool which is resilient in a tangential direction, with respect to the rotation axis of the drive shaft since the flexible element R1 and R2 would be disposed between the drive shaft and the cutting tool when the sprocket arrangement is employed on the recited saw.
	Regarding claim 5, Hamilton teaches the sprocket arrangement being configured to provide a connection between the drive shaft and the cutting tool which is rigid in the axial direction of the drive shaft since the cutting tool is rigidly connected to the sprocket arrangement (e.g., Fig. 1A at C) when the sprocket arrangement is employed on the recited saw. 
Regarding claim 6, Hamilton teaches the gear being configured to be connected to the drive shaft in a tangentially rigid manner, with respect to the rotation axis of the drive shaft (e.g., Fig. 1A at C).
Regarding claim 7, Hamilton teaches the gear being rigid, and is configured to be rigidly connected to the drive shaft (e.g., Fig. 1A at C).

Regarding claim 9, Hamilton teaches the sprocket arrangement being configured to be connected to the drive shaft such that the flexible element is operably connected between the drive shaft and the gear since the drive shaft, the gear, and the flexible element are all operably connected when the sprocket arrangement is employed on the recited saw. 
Regarding claim 10, Hamilton teaches the flexible element comprises at least one resilient ring (e.g., the cushion rings R1 and R2 are typically made from metal but resiliently elastically deformable).
Regarding claim 12, Hamilton teaches the at least one flexible element is radially enclosed by wear rings (e.g., G1 and G2), wherein a wear ring is provided on either side of the gear (e.g., Fig, 1A).
Regarding claim 13, Hamilton teaches the flexible element comprises resilient rings (e.g., the cushion rings R1 and R2 are typically made from metal but resiliently elastically deformable) radially enclosed by the wear rings, wherein a resilient ring and one of the wear rings is provided on either side of the gear (e.g., Fig. 1A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hoff.
Regarding claim 8, Hoff teaches the gear being provided with solid cogs (e.g., at 90), the solid cogs being integrally formed but fails to explicitly teach the cogs formed of a rigid material. However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the gear including the cogs from a rigid material such as steel since it is old and well known to form a gear from a rigid material so as to properly transmit torque. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 9, the modified Hoff teaches the sprocket arrangement being configured to be connected to the drive shaft such that the flexible element is operably connected between the drive shaft and the gear since the drive shaft, the gear, and the flexible element are all operably connected.
. 
Claim 14, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of Scott-Jackson (US 3,410,147).
Hamilton discloses the invention substantially as claimed except for an outer diameter of the wear rings being larger than an outer diameter of the gear.  Scott-Jackson teaches a sprocket arrangement including rings (e.g., 22, 23) having a diameter larger than that of a gear (e.g., at 10) so as to prevent bottoming of tangs and properly guide the tangs.  It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention to incorporate the teachings of Scott-Jackson to provide an outer diameter of the wear rings to be larger than an outer diameter of the gear on Hamilton in order to prevent undue wearing of the sprocket portion. 
Claim 15, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of Loigerot (US 4,414,876).
	Hamilton teaches wear rings (e.g., G1 and G2) but fails to explicitly teach two side plates arranged on either side of wear rings, wherein the side plates are configured to hold the sprocket arrangement together.  Loigerot teaches side plates (e.g., 13) for fixing the sprocket arrangement together by riveting.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Runde, Calkins, and Markley are cited to show related devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN CHOI/Primary Examiner, Art Unit 3724